Citation Nr: 0632915	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for asthma, on appeal 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1998 to 
September 2003.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for mild persistent asthma (claimed as 
bronchitis), and awarded a noncompensable rating, effective 
September 29, 2003.  The veteran disagreed with the 
noncompensable rating and the current appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and her representative, contend, in essence, that 
the veteran's service-connected asthma, presently rated as 
noncompensable, is more severe than the current evaluation 
reflects.  The veteran maintains that she is on daily 
inhalation medication and periodically uses anti inflammatory 
medication when her asthma is out of control.  She believes 
the criteria for a compensable rating for her asthma symptoms 
have been met.  

In the veteran's January 2005 substantive appeal, the veteran 
asserts that she has been hospitalized recently for asthma 
attacks.  Records of those hospitalizations are not in the 
claims folder.  These records would be helpful in 
adjudicating this claim.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602.

When examined in December 2003, the veteran complained of 
intermittent mild wheezing and dyspnea over the last 2 years.  
In January 2005, she, however, stated that her asthma had 
increased to the point of requiring hospitalization.  The 
veteran should be scheduled for another VA examination so 
that the current severity of her asthma can be determined.

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be contacted and 
asked to provide the name and address of 
the physician who hospitalized her for 
her asthma attacks and to also provide 
the hospital name and address where she 
was hospitalized for her recent asthma 
attacks.  After receiving this 
information, and submitting an 
appropriate release of information from 
the veteran, contact the veteran's 
physician and/or hospital facilities, and 
obtain the medical records related to the 
veteran's asthma and associate those 
records with the claims folder.  

3.  The veteran should be given an 
opportunity to submit evidence that she 
was prescribed inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication

4.  After receipt of the veteran's 
medical records, schedule the veteran for 
a VA pulmonary examination for the 
purpose of determining the current 
severity of her service-connected asthma.  
All indicated tests should be completed, 
to include pulmonary function tests which 
reports the veteran's FEV-1 and FEV-
1/FVC.  If there are any conflicts with 
respect to the FEV-1 and FEV-1/FVC 
findings, the examiner should state which 
finding most accurately reflect the 
current level of disability.  The PFT 
should be performed post bronchodilator.  
All findings should be reported in 
detail.  The examiner should report 
whether the veteran takes daily 
inhalational or oral bronchodilator 
therapy, or inhalational anti-
inflammatory medication, this should be 
verified by a review of the veteran's 
records showing that she was prescribed 
this type of therapy.  The examiner 
should also report the number of times 
the veteran is seen on a monthly basis by 
her physician for exacerbation of her 
asthma.  The claims file should be made 
available to and reviewed by the 
examiner.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case.  They 
should be provided an appropriate period 
of time to respond.  Since the rating 
claim for asthma is an initial evaluation 
claim, the RO should consider whether 
staged ratings are in order for this 
disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





